 


114 HR 420 IH: Obamacare Opt-Out Act of 2015
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 420 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2015 
Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To establish a certification process for opting out of the individual health insurance mandate. 
 
 
1.Short titleThis Act may be cited as the Obamacare Opt-Out Act of 2015. 2.Health insurance mandate opt-out (a)Obtaining exemptionNotwithstanding any other provision of law, an applicable individual (as defined in subsection (d) of section 5000A of the Internal Revenue Code of 1986) desiring an exemption from the requirement to maintain minimum essential coverage under section 5000A(a) of such Code may— 
(1)request a certification from the Secretary of the Treasury, through the State Exchange or Federal Exchange, as applicable, that such individual is exempt from the requirements of section 5000A(a) of such Code, which such secretary shall grant upon request; or (2)indicate on the Federal income tax return of such individual that such individual elects an exemption from the requirements of section 5000A(a) of such Code. 
(b)Exemption from penalty 
(1)In generalSubsection (e) of section 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (6)Certification of exemption; exemption claims (A)Certification of exemptionAn applicable individual for any month during the taxable year in which such individual receives a certification of exemption under section 2(a)(1) of the Obamacare Opt-Out Act of 2015, and for any month during any subsequent taxable year. 
(B)Exemption claimAn applicable individual, for any month in a taxable year for which an election for an exemption under section 2(a)(2) of the Obamacare Opt-Out Act of 2015 is made..  (2)Effective dateThe amendments made by this subsection shall apply to months beginning after December 31, 2014. 
 
